Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on July 1, 2022.
3.	Claims 1-10 are pending in this application.
4.	Claims 1-4 and 6 have been amended. New claims 9 and 10 are presented for examination.
Allowable Subject Matter
5.	Claims 1-10 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
	Independent claim 1 has been found allowable because the cited prior art of record fails to teach or reasonable suggest the combination of the following features: 
	“wherein the distance calculating part calculates the distance to the subject by using at least: 
an image magnification ratio between a magnification of the first subject image and a magnification of the second subject image, 
a focal length of the first optical system, 
a focal length of the second optical system, 
a distance from an exit pupil of the first optical system to an image formation position of the first subject image when the subject is located at an infinity position, Page 2 of 17Application No. 16/954,992 Application Filing Date: June 17, 2020 
Docket No. AMP20302PCTUSa distance from an exit pupil of the second optical system to an image formation position of the second subject image when the subject is located at the infinity position, 
a distance from a front principle point of the first optical system to the subject when the first subject image is in best focus on an imaging surface of the imaging part, 
and 
a distance from a front principle point of the second optical system to the subject when the second subject image is in the best focus on the imaging surface of the imaging part”, along with all of the other limitations as recited in independent claim 1(Please refer to Non-final rejection dated 4/1/2022).
Independent claim 10 has been found allowable because the cited prior art of record fails to teach or reasonable suggest the combination of the following features: 
“wherein the distance calculating part calculates the distance to the subject based on an image magnification ratio between a magnification of the first subject image and a magnification of the second subject image, and
 wherein the first optical system and the second optical system are configured so that a distance from an exit pupil of the first optical system to an image formation position of the first subject image formed by the first optical system when the subject is located at an infinity point is different from a distance from an exit pupil of the second optical system to an image formation position of the second subject image formed by the second optical system when the subject is located at the infinity point, and thereby a change of the magnification of the first subject image according to the distance to the subject is different from a change of the magnification of the second subject image according to the distance to the subject”, along with all of the other limitations as recited in independent claim 10(Please refer to Non-final rejection dated 4/1/2022).
Dependent claims 2-9 are allowed by virtue of their dependency to the independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482   


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482